Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 27, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  161867                                                                                              Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
                                                                                                                     Justices
  YETTIE SCHULTHESS COSTNER,
            Plaintiff-Appellee,
  v                                                                SC: 161867
                                                                   COA: 345464
                                                                   Wayne CC: 16-011072-CZ
  DONALD C. BURNIAC and LINDA ANN
  BURNIAC,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 30, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 27, 2021
           s0419
                                                                              Clerk